Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S RESPONSE
In response to the application filed 10/16/2020, the application has been examined.  The examiner has considered the presentation of claims in view of the disclosure and the present state of the prior art.  And it is the examiner's position that the claims are unpatentable for the reasons set forth in this Office action:
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claim 16 line 7, “receiving, by the server, the lock data the electronic locking mechanism” is unclear.   Is the server receiving lock data from the controller or receiving lock data from the locking mechanism?  Claim 1 line 9 and claim 12 line 9 have similar receive limitations where it is unclear if lock data is received from the controller or from the locking mechanism.
Claims 2-11, 13-15 and 17-20 are rejected because they depend directly or indirectly from rejected claims 1, 12 or 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 12-15 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson ‘337 (US 2018/0135337) in view of Seemann (US 2017/0265124).
Regarding claim 1, Johnson ‘337 discloses a locking system (door lock system in abstract) comprising:
a server (back end 68 / server 114 in figs 16-17,20 para 0172-0213);
an electronic locking mechanism (lock 10/118 in figs 1A-1G, para 0100-0145); and
a controller associated with a user (user computing device 210 or bridge 41 in fig 1F, 17,20, par 0206), the controller configured to:
detect the electronic locking mechanism and acquire lock data therefrom (discover lock and receive data including lock ID in fig 20, para 0221, 0368); and
transmit the lock data to the server (communication data to register lock with back-end/server in 17-20, para 0173, 0213, 0223, 0371, 0449, 0467);
wherein the server, is configured to:
receive the lock data for the electronic locking mechanism (back-end/server receives data including lock ID in 16-20, para 0173, 0213, 0223, 0371, 0449, 0467);
register the electronic locking mechanism to the user (register lock to user in figs 16-20, para 0173, 0213, 0223, 0371, 0449, 0467); and
transmit an access credential for accessing the electronic locking mechanism to a user device associated with the user (transmit/issue access token/credential/key to user/mobile device in figs 16-20, para 0213-0214); and

receive the access credential directly from the user device or indirectly from the user device through the controller (lock receives token/credential/key from user/mobile in figs 16-20, par 0213-0214;  communication may be direct and/or via home WiFi, router and or bridge in fig 1F,17, par 0213-0214, 0372. 0387-0393); and
make an access decision based on the access credential, independent of the server (the intelligent/smart lock includes engine/processor 36 to unlock in response token/credential/key from user/mobile in par 0013-0014, 0113, 0116, 0134, 0204, 0213-0215).
Johnson ‘337 does not expressly state that the server is configured to receive, register and transmit, without requiring interaction from the user.
Seemann discloses an analogous art home system with (title, abstract) with automatic discovery and registration (enrollment) of sensors for home security and home automations systems without user intervention (with no user involvement or without user entering information) in par 0009, 0015, 0029, 0046, 0059, 0070.  This reduces install time and expertise (para 0004-0005, 0015) The sensors include door sensors and home automation services to automatically lock doors (par 0016, 0033, 0058).  
Regarding claim 1, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in Johnson ‘337, the server is configured to receive, register and transmit, without requiring interaction from the user in view of Seemann disclosing enrollment and discovery without user intervention to reduce install time and expertise.

Claim 16 is directed to a method with detecting, acquiring, transmitting, receiving, registering, transmitting, receiving and making operation of claim 1, with the difference claim 16 lacks the without user interaction of claim 1, but includes a similar “automatically” limitation in the preamble.  Therefore, claim 12 would have been obvious for the reasons applied above to claim 1 and in view of Seemann disclosing automatic enrollment and discovery to reduce install time and expertise.
Regarding claim 2, Johnson ‘337 discloses, wherein the controller includes (i) a first transceiver configured to receive first signals from the electronic locking mechanism in a first communication protocol and (ii) a second transceiver configured to receive second signals from at least one of the user device or the server in a second communication protocol, and wherein the controller is configured to operate as a bridge that converts (i) the first signals received in the first communication protocol to first converted signals transmitted in the second communication protocol and (ii) the second signals received in the second communication protocol to second converted signals transmitted in the first communication protocol (bridge 41 with Bluetooth and WiFi transceivers (communication devices) allowing communication between a WiFi (first) device and Bluetooth (second)) device in fig 1F and par 0141).
Regarding claim 3, Johnson ‘337 discloses, wherein the first communication 
Regarding claim 4, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the controller communicates with the at least one of the server or the user device through an intermediary device in view of the electronic locking mechanism communicates with an external device through an intermediary device in view of Johnson ‘337 disclosing a bridge or other network system for the purpose of so the device can be activated via any internet connected device (fig 1F, fig 17, para 0091).  Johnson ‘337 discloses (wireless communication bridge 41 is coupled to a first wireless communication device 40 that communicates with Network Systems via a device, including but not limited to a router, a 3G device, a 4G device, and the like, as well as mobile device 210 in fig 1F. The wireless communication bridge 41 is also coupled to a second wireless communication device 40 that is coupled to the processor 38, circuit 18, positioning sensing device 16, motor 38 and the lock device 22 with bolt/lock 24, and provides for more local communication. The first wireless communication device 40 is in communication with the second wireless communication device 40 via bridge 41, para 0141, para 0087-0090).

Claims 5-7 and 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson ‘337 (US 2018/0135337) and Seemann (US 2017/0265124) as .
Johnson ‘337 discloses includes a modular assembly (pars 0210-0211, 0286) with the lock is in a housing (par 0139, 0153, 0210)) and a camera is in a housing (par 0246, 0274).  The housings includes electrical components processor/CPU and wires selectively interfacing with components mounted to the door (figs 1B, 1A, 1G, 18A, 18B, para 0109, 0111), but mounting within the door in separate junctions boxes in the door are not expressly discloses.
Scalisi discloses an analogous electronic smart lock including solenoid with a lock having electrical control system controlling a solenoid and camera housed within the door to integrate/secure the smart lock with the door (figs 8, 11, 16-21, pars 0031, 0140, 0155-0158, 0160). Components may be provided in one housing or separate housing (par 0072).
Regarding claim 5 and 18, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the electronic locking mechanism is installable within a door and the controller is separate from the door in view of Johnson ‘337 disclosing lock mechanism (motor 38, PCB, etc.) at the door 12 (fig 1B, para 0111) and a controller separate from the door, to facilitate controlling operation of the door in the form of a mobile or computing device 210 that may include a physical or virtual click wheel as an input control device 1234 and in view of Scalisi disclosing electronic lock within the door to integrate/secure the smart lock with the door.  A dwelling user, resource owner, or end-user, resource owner, or end-user may navigate among and 
Regarding claim 6, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above wherein the controller and the electronic locking mechanism are installable within a door in view of Johnson ‘337 disclosing lock mechanism (motor 38, PCB, etc.) attached to the door 12 (fig 1B, para 0111) and connected to controller (processor/engine 36 / circuit 18) (fig 1G, par 0148, 0193) and in view of Scalisi disclosing electronic smart lock including solenoid and controller within the door to integrate/secure the smart lock with the door.
Regarding claim 7 and 19, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the electronic locking mechanism is installable within a door, in view of Johnson ‘337 disclosing lock mechanism (motor 38, PCB, etc.) attached to the door 12 (fig 1B, para 0111) and connected to controller (processor/engine 36 / circuit 18) (fig 1G, par 0148, 0193) and in view of Scalisi disclosing electronic smart 
Regarding claim 10, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the electronic locking mechanism is an electronic deadbolt in view of Johnson ‘337 disclosing the lock device including a bolt (par 0039, 0137, 0139) and Scalisi disclosing the bolt can be a deadbolt or any suitable latch to secure/lock the door (par 0016, 0065, 0143). 
Regarding claim 11, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above, wherein the electronic locking mechanism is an electronic strike plate in view of Johnson ‘337 disclosing strike plate (par 0534) and Scalisi disclosing electric strike plate 108/6 to transmit electricity/power to the door lock from the door frame (abstract, figs 4-7, 13-17, 20-21, 23 para 0013-0015, 0127, 0161). 

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson ‘337 (US 2018/0135337), Seemann (US 2017/0265124) and Scalisi (US 2015/027178) as applied above and further in view of Wang (US 2006/0156361) and Glick (US 6064316).
Wang discloses an analogous art door system with a camera 16 in a junction box 160 of door 10 in figs 1-2 and pars 0022-0023.  Driver controller 18 (fig 3) includes various ports, such as power port 194 that is connected to power to the controller via 
Glick discloses an analogous art electrical door lock system (title, abstract).  The system include plug and play of controllers to add new doors (col 8 lines 60-67) including discovery function automatically add registration number of new doors (col 10 lines 25-32). 
Regarding claim 8 and 20, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above further comprising the door, wherein the door includes a first connection box embedded therein, wherein the first connection box includes a first interface, wherein the electronic locking mechanism includes a connector, and wherein the controller is configured to detect the electronic locking mechanism in response to the connector engaging with the first interface, in view of Johnson disclosing the lock be discoverable upon power up, in view of Wang disclosing junction box housing for embedding components in a door including power port connected for powering a controller/driver and Scalisi disclosing separate housing as alternative to single housing for a door with lock and camera and Glick disclosing plug and play for discovering and registering new doors.  Further, Johnson ‘337 incorporates by reference US20040085205 (par 0335) as an example of a camera in door.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson ‘337 (US 2018/0135337), Seemann (US 2017/0265124), Scalisi (US 2015/027178),Wang (US .
Schau discloses a door with electric transfer hinge to transfer power to components including locks and cameras (title, abstract, par 002).  
Regarding claim 9, it would have been obvious to one of ordinary skill in the art at the time the invention was made / claims were filed to have included in the combination applied above an electric transfer hinge coupled to an edge of the door, the electric transfer hinge configured to (i) facilitate pivotally coupling the door to a doorjamb and (ii) facilitate electrically coupling the electronic locking mechanism to an external power source; and a second connection box embedded in the door; wherein the second connection box includes a second interface configured to selectively interface with a second connector of the electric transfer hinge; and wherein the first connection box is electrically coupled to the second connection box in view of Schau disclosing an electric transfer hinge to transfer power to components and Scalisi disclosing separate housings.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yui (US 2006/0007005), Gerhardt (US 20120280783), Cui (US 2013/0186001) and Chin (US 2016/0239001) disclose door systems and methods.
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C HOLLOWAY III whose telephone number is (571) 272-3058.  The examiner can normally be reached on M-F from 7:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached on (571) 272-3059.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

8/13/2021							 /EDWIN C HOLLOWAY III/
(571) 272-3058		   Primary Examiner, Art Unit 2683